

116 HR 5573 IH: Preventing Real Online Threats Endangering Children Today
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5573IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Walberg (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Children’s Online Privacy Protection Act of 1998.
	
 1.Short titleThis Act may be cited as the Preventing Real Online Threats Endangering Children Today or the PROTECT Kids Act. 2.Amendments to the Children's Online Privacy Protection Act of 1998The Children's Online Privacy Protection Act of 1998 (15 U.S.C. 6501 et seq.) is amended—
 (1)by inserting , including a service provided through a mobile application, after online service each place it appears; (2)in section 1302—
 (A)in paragraph (1), by striking age of 13 and inserting age of 16; (B)in paragraph (8)—
 (i)in the matter preceding subparagraph (A), by inserting including a service provided through a mobile application after collected online; (ii)by redesignating subparagraphs (F) and (G) as subparagraphs (H) and (I), respectively; and
 (iii)by inserting after subparagraph (E) the following:  (F)precise geolocation information;
 (G)biometric information;; and (C)by adding at the end the following:
					
 (13)Mobile applicationThe term mobile application means a software program that runs on the operating system of— (A)a mobile telephone;
 (B)a tablet computer; or (C)a similar portable computing device that transmits data over a wireless connection.
 (14)Biometric informationThe term biometric information means the record of any unique, immutable biological attribute or measurement generated by automatic measurements of a consumer’s biological characteristics, including fingerprints, genetic information, iris or retina patterns, facial characteristics, or hand geometry, that are used to uniquely and durably authenticate the identity of a consumer when such consumer accesses a physical location, device, system, or account.
 (15)Precise geolocation informationThe term precise geolocation information means historical or real-time location information, or inferences drawn from other information, capable of identifying the location of an individual or a consumer device of an individual with specificity sufficient to identify street level location information or an individual’s or device’s location within a range of 1,640 feet or less.; and
 (3)in section 1303(b)— (A)in paragraph (1)—
 (i)in subparagraph (A)(I), by inserting or mobile application after website; and (ii)in subparagraph (B)(ii), by striking use or maintenance in retrievable form, or future online collection and inserting collection or use; and
 (B)by amending paragraph (3) to read as follows:  (3)Continuation of serviceThe regulations shall—
 (A)prohibit the operator of a website, online service, or mobile application from terminating service provided to a child whose parent has refused, under the regulations prescribed under paragraph (1)(B)(ii), to permit the operator's further collection or use of personal information from that child, or has required such operator to delete such information; and
 (B)require the operator, upon request of a parent whose child has provided personal information to that website or, online service, including a service provided through a mobile application, upon proper identification of that parent, to delete any personal information collected from such child..
				3.Federal Trade Commission study
			(a)In general
 (1)Not later than 2 years after the date of enactment of this Act, the Commission shall conduct a study on the knowledge standard found in section 1303(a)(1) of the Children’s Online Privacy Protection Act of 1998 (15 U.S.C. 6501 et seq).
 (2)In conducting such study, the Commission shall— (A)consider whether the existing knowledge standard is still appropriate for accomplishing the goals of this Act;
 (B)consider the affect changing such knowledge standard will have on children’s online privacy, including whether it will increase or decrease such privacy;
 (C)consider the feasibility of complying with any change to such knowledge standard; (D)whether any Federal agency has studied such change; and
 (E)whether any think tank or privacy advocacy or digital rights group has studied such a change. (3)Based on the study, the Commission shall—
 (A)develop recommendations as to whether the knowledge standard should be changed; (B)develop recommendations as to what the new knowledge standard should be, if appropriate;
 (C)provide the basis for its recommendation to change the knowledge standard, if appropriate; (D)cite examples of Federal agency studies on changing the knowledge standard; and
 (E)cite examples of think tank or privacy advocacy or digital rights group studies on changing the knowledge standard.
 (b)Report to CongressFollowing completion of the study pursuant to subsection (a), the Commission shall report the results and recommendations to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
			